ITEMID: 001-76601
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: AYYILDIZ AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Mr Necmettin Ayyıldız, Mr İsmail Yakut and Mr Abdullah Şeker, are Turkish nationals, who were born in 1928, 1927 and 1926 respectively and live in Diyarbakır. They are represented before the Court by Mr M. S. Tanrıkulu, a lawyer practising in Diyarbakır.
On 23 May 2000, the applicant Mr Ayyıldız died and on 4 May 2005, his heirs expressed interest in continuing his present applicant.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 24 July 1999 an armed clash took place between the security forces and PKK militants in the applicants’ village of Narlıca, in district of Kulp, Diyarbakır. During the clash, some of the applicants’ property was destroyed. In particular, Necmettin Ayyıldız’s vineyards of 3 dönüm (2,760 m2) and fruit trees, İsmail Yakut’s home, dairy barn and livestock, Abdullah Şeker’s dairy barn and livestock were damaged as a result of a fire that broke out. The village guards did not allow the applicants to save their livestock during the fire.
On 25 July 1999 three gendarme officers drew up a scene of incident report. According to the report, a fire started as a result of the clash which then spread to the barns of İsmail Yakut and Abdullah Şeker. The report further stated that a number of livestock belonging to these applicants were killed because of the fire.
On 26 July 1999 officers from the Kulp Gendarme Command took statements from İsmail Yakut and Abdullah Şeker. Their statements confirmed the scene of the incident report of 25 July 1999.
Abdullah Şeker and İsmail Yakut lodged petitions with the Kulp County Governor’s Office on 2 August and 3 August 1999 respectively. They requested the authorities to establish their damage but they received no response to their petitions.
Abdullah Şeker and İsmail Yakut brought declaratory actions before the Kulp Civil Court on 9 August and 11 August 1999 respectively. They requested the court to assess the damage they had sustained.
On 12 August 1999 the Kulp Civil Court decided not to hold an on-site visit in Narlıca as it had been informed by the district gendarme command that the area was not safe and that there was not sufficient staff or equipment to provide security for the visit.
On 13 August 1999 Necmettin Ayyıldız brought a declaratory action before the Kulp Magistrates’ Court (Sulh Hukuk Mahkemesi) for an assessment of the damage he had suffered.
On 16 August 1999 the court decided not to hold an inspection citing the same reasoning as the Kulp Civil Court.
The investigation carried out by the authorities indicated that subsequent to their requests for compensation, Mr Şeker and Mr Yakut had received 350,000,000 Turkish liras (TL) and 400,000,000 TL respectively. The investigation further revealed that Mr Ayyıldız had not suffered any loss or damage upon the incidents.
The Government also pointed to the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism that was passed by the Grand National Assembly on 14 July 2004 and entered into force on 27 July 2004 (“Compensation Law”). The Compensation Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who suffered damages resulting from the fight against terrorism in the region.
In that connection, “Damage Assessment and Compensation Commissions” were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI)
